692 N.W.2d 838 (2005)
FLINT PROFESSIONAL FIREFIGHTERS UNION LOCAL 352
v.
CITY OF FLINT.
Nos. 126681, 126682, 126683.
Supreme Court of Michigan.
February 28, 2005.
SC: 126681, 126682, 126683. COA: 244953, 244961, 244985.
On order of the Court, the application for leave to appeal the June 17, 2004 judgment of the Court of Appeals and the applications for leave to appeal as cross-appellants are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.